DETAILED ACTION
This office action is in response to application with case number 16/568,680 (filed on 09/12/2019), in which claims 1-14 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-205282, filed on 10/24/2017.
	
	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 09/12/2019 & 11/02/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“reception section configured to receive … “ in claim 1 
“first search section configured to search …” in claims 1 & 6
“second search section configured to search …” in claims 1 & 6
“first determination section configured to determine …” in claims 1 & 5
“reservation section configured to … reserve\ make …” in claims 1 & 5
“second determination section configured to determine …” in claim 2
“entry section configured to enter …” in claim 5
“control section configured to search …” in claim 9
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	




















Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 9-14 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2011/0032110 A1 by Taguchi et al. (hereinafter “Taguchi”) which is found in the IDS submitted on 09/12/2019


    PNG
    media_image1.png
    645
    931
    media_image1.png
    Greyscale

Taguchi’s Fig. 20 (emphasis added)

As per claim 1, Taguchi teaches an information processing device which makes a reservation of a power station to charge a battery of an electric vehicle (see Fig 1, Fig. 5 [reproduced below for convenience]: In-vehicle Control 45 of the electric power amount information output device 4, and Fig. 7: S19-S21 “Make Temporary/ Formal Reservation”, and see Fig. 20 [reproduced above for convenience], ¶¶[0011]-[0020] & ¶¶[0097]-[0121]: FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5), the device comprising:

    PNG
    media_image2.png
    611
    635
    media_image2.png
    Greyscale

Taguchi’s Fig. 5 (emphasis added)

a reception section configured to receive first information indicating a remaining battery charge of the electric vehicle (see Fig. 5, Fig. 9  [reproduced below for convenience] & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a remaining electric power amount calculation section … The remaining electric power amount information acquisition section acquires remaining electric power amount information indicating an amount of electric power remaining in the battery, and see Fig. 7 & ¶¶[0097]-[0099]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display the remaining electric charge amount (remaining electric power amount) of the battery 32 of the vehicle 3 at the departure point and the inquiry whether the user will set the destination point), 

    PNG
    media_image3.png
    406
    577
    media_image3.png
    Greyscale

Taguchi’s Fig. 9

second information indicating a destination (see Fig. 9 & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a destination point information acquisition section … The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle, and see Fig. 7 & ¶¶[0097]-[0100]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display … the inquiry whether the user will set the destination point … At step S3 … The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42), and 
third information indicating a route to the destination (see Fig. 5, Fig. 15 [reproduced below for convenience] & ¶¶[0058]-[0061]: The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point, and see Fig. 7 & ¶¶[0097]-[0104]: At step S6 … The in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information);


    PNG
    media_image4.png
    676
    886
    media_image4.png
    Greyscale


Taguchi’s Fig. 15

a first search section configured to search for a recommended route to the destination, based at least on the second information and the third information (see Fig. 5, Fig. 15 & ¶¶[0058]-[0068]: The navigation information acquisition unit 44 acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route [recommended route to the destination] and the like. The navigation information acquisition unit 44 transmits the acquired information to the in-vehicle control unit 45. The navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section … The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point … the in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point … The in-vehicle control unit 45 may determine a travel route (for example, shortest travel route) from the departure point to the nearest station location, and see Fig. 7 & ¶¶[0097]-[0104]: At step S6 … The in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information);
a second search section configured to search for a power station located on a way to the destination (see Fig. 1, Fig. 3, Fig. 5, Fig. 20 & ¶¶[0044]-[0062]: “a plurality of charging stations 2” … The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, and see Fig. 7, Fig. 15 & ¶¶[0097]-[0115]: At step S16, the in-vehicle control unit 45 performs the charging station search processing);
a first determination section configured to determine whether or not the battery needs to be charged before arriving at the destination, based on the first information and the recommended route that has been found (see Fig. 13 [reproduced below for convenience] & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a required total electric power amount calculation section … The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point … The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount, and see Fig. 7, Fig. 15 & ¶¶[0097]-[0115]: At step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes), step S9 is performed to calculate the required minimum electric power for reaching a charging station 2 … Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount … At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented); and

    PNG
    media_image5.png
    390
    563
    media_image5.png
    Greyscale

Taguchi’s Fig. 13
(see Fig. 3, Fig. 5 & ¶¶[0090]-[0091]: the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies “without waiting for a command from a user”] transmit the request signal for the temporary reservation of the charging station 2 … It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user, and see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 2, Taguchi teaches the device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Taguchi further teaches comprising a second determination section configured to determine whether or not an arrival at the power station will be on time as reserved, based on the third information, 
wherein, when the second determination section determines that the arrival at the power station will not be on time as reserved, the reservation section cancels the reservation and makes another reservation for a power station which is next recommended, without waiting for a command from the user (see ¶[0048] & ¶¶[0062]-[0076]: The reservation may be effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses [implies whether or not an arrival at the power station will be on time as reserved] … The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station, … The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user, and see Fig. 7, Fig(s). 14-15, Fig(s). 16-18 [reproduced below for convenience] & ¶¶[0091]-[0117]: The user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like … The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time … At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done without waiting for a command from a user]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

    PNG
    media_image6.png
    435
    630
    media_image6.png
    Greyscale

Taguchi’s Fig. 16


    PNG
    media_image7.png
    394
    584
    media_image7.png
    Greyscale

Taguchi’s Fig. 17


    PNG
    media_image8.png
    393
    580
    media_image8.png
    Greyscale

Taguchi’s Fig. 18


As per claim 3, Taguchi teaches the device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Taguchi further teaches wherein the third information is current traffic information and/or expected traffic information relating to a plurality of routes to the destination (see ¶¶[0058]-[0060]: The navigation information acquisition unit 44 acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route and the like … The map data includes … a road name, a road type, a road width, number of traffic lanes, presence and absence of traffic lanes exclusive to right tum and left turn, the number of exclusive traffic lanes, travel speed limits and the like, and see Fig. 7, Fig. 15 & ¶¶[0112]-[0114]: At step S15, the in-vehicle control unit 45 performs second information acquisition processing. In this processing, the in-vehicle control unit 45 acquires information, which is used in additional information calculation processing described later. For example, in the second information acquisition processing, the in-vehicle control unit 45 further acquires the map data and travel candidate route information acquired by the navigation information acquisition unit 44 … FIG. 15 schematically shows the relation between the locations of the four charging stations A, B, C, D and the destination point. The travel time are assumed to be 5 minutes from the departure point to the charging station A, … , and 5 minutes from the charging station D to the destination point).

As per claim 4, Taguchi teaches the device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Taguchi further teaches wherein the reservation made by the reservation section without waiting for a command from the user is a temporary reservation, and 
after making the temporary reservation, the reservation section switches the temporary reservation to a finalized reservation when receiving an approval from the user (see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing [finalized reservation]).

As per claim 9, Taguchi teaches an information processing device which makes a reservation of a power station to charge a battery of an electric vehicle (see Fig 1, Fig. 5 [reproduced above for convenience]: In -vehicle Control 45 in the electric power amount information output device 4, Fig. 7: S19-S21 “Make Temporary/ Formal Reservation”, and see Fig. 20 [reproduced above for convenience], ¶¶[0011]-[0020] & ¶¶[0097]-[0121]: FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5), the device comprising:
a control section configured to search for a route to a destination and to make a reservation for a power station located on the route (see Fig. 1, Fig. 3, Fig. 5, Fig. 15 [reproduced below for convenience], Fig. 20 & ¶¶[0058]-[0068]: The navigation information acquisition unit 44 acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route [route to a destination] and the like. The navigation information acquisition unit 44 transmits the acquired information to the in-vehicle control unit 45. The navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section … The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point … The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be … search for a charging station … the in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point … The in-vehicle control unit 45 may determine a travel route (for example, shortest travel route) from the departure point to the nearest station location, see ¶¶[0090]-[0091]: the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2 … It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user, and see Fig. 7 & ¶¶[0097]-[0117]: At step S6 … The in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information … At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done without waiting for a command from a user]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing); and
a display section configured to display the route (see Fig. 5, Fig(s). 8-18 & ¶[0057]-[0059]: The output unit 43 is configured to output information to users. The output unit 43 thus operates as an output section. For example, the output unit 43 may be configured as a display device … The present position information indicates the present position of the vehicle 3. This present position information may be detected by … a GPS receiver of a conventional navigation device. The departure point information and the destination point information correspond to coordinates of positions inputted in the navigation device as the departure point and the destination point of the vehicle 3), wherein the display section is further configured: 

    PNG
    media_image4.png
    676
    886
    media_image4.png
    Greyscale


Taguchi’s Fig. 15

to display a plurality of power stations on the found route to the destination as candidate power stations, and a first recommended power station of the power stations (see Fig(s). 16-18 & ¶[0076]: The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user, and see Fig. 15 [reproduced above for convenience] & ¶¶[0114]-[0116]: FIG. 15 schematically shows the relation between the locations of the four charging stations A, B, C, D and the destination point. The travel time are assumed to be 5 minutes from the departure point to the charging station A, 10 minutes from the charging station A to the charging station B, 10 minutes form the charging station B to the charging station C, 5 minutes from the charging station B to the charging station D, 25 minutes from the charging station C to the destination point and 5 minutes from the charging station D to the destination point); 

    PNG
    media_image6.png
    435
    630
    media_image6.png
    Greyscale

Taguchi’s Fig. 16

to display a temporary reservation having been made for the first recommended power station, and a prompt for an approval of switching the temporary reservation to a finalized reservation (see Fig. 5, Fig. 16 [reproduced above for convenience], Fig(s). 17-18 & ¶¶[0090]-[0091]: the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2, which is listed at the top as having the highest priority in the prioritized display processing, and see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing); and
to display, when receiving the approval, the route with the first recommended power station for which the temporary reservation has been switched to a finalized reservation (see Fig. 5, Fig. 15 & ¶¶[0090]-[0091]: the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2, which is listed at the top as having the highest priority in the prioritized display processing. In the formal reservation processing, the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to transmit the formal reservation signal for the charging station 2, which is actually selected by the user by way of the input unit 42. The user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like, and see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 10, Taguchi teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. Taguchi further teaches wherein when the control section determines that the electric vehicle will not arrive at the first recommended power station as reserved (see Fig(s). 16-17 [both reproduced above for convenience]. Fig. 18, ¶[0048] & ¶¶[0062]-[0076]: The reservation may be effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses [implies  determines that the electric vehicle will not arrive at the first recommended power station as reserved]), and 

    PNG
    media_image6.png
    435
    630
    media_image6.png
    Greyscale

Taguchi’s Fig. 16


    PNG
    media_image7.png
    394
    584
    media_image7.png
    Greyscale

Taguchi’s Fig. 17

the display section displays a temporary reservation having been made for a second recommended power station different from the first recommended power station, and a prompt for an approval of switching the temporary reservation to a finalized reservation (see Fig(s). 16-18, ¶[0048] & ¶¶[0062]-[0076]: The reservation may be effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses … The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station, calculation of a required supplemental electric power amount, calculation of a charging start time, calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position, calculation of a total electric power consumption amount for arriving at the destination point, priority display, temporary reservation, formal reservation [implies displays a temporary reservation having been made for a second recommended power station different from the first recommended power station], disturbance correction, etc. … The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user [implies a second recommended power station different from the first recommended power station], and see Fig. 7, Fig. 14 & ¶¶[0091]-[0117]: The user may select the charging station 2 for the formal reservation based on the list of the charging stations 2 [implies a second recommended power station different from the first recommended power station], which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like … The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time … At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done without waiting for a command from a user]. If the formal request has already been received (Yes) [implies approval of switching the temporary reservation to a finalized reservation], the in-vehicle control unit 45 performs step S21. If no formal request has been received (No), the in-vehicle control unit 45 performs no more steps. At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 11, Taguchi teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. Taguchi further teaches wherein the display section is further configured to display a second recommended power station that is different from the first recommended power station (see Fig(s). 16-18  [reproduced above for convenience]  & ¶¶[0091]-[0117]: The user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like … The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time), and 
when receiving a denial of the first recommended power station and selection of the second recommended power station, the display section displays a route to the destination via the second recommended power station (see Fig. 15 [reproduced below for convenience], ¶[0048] & ¶¶[0062]-[0076]: The reservation may be effective until it is cancelled [implies receiving a denial of the first recommended power station], the charger device 23 is actually used by the specified user or the reserved time elapses … The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station, … The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user, and see Fig. 7, Fig(s). 15-18 & ¶¶[0091]-[0117]: The user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like … The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time … At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21. If no formal request has been received (No), the in-vehicle control unit 45 performs no more steps. At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

    PNG
    media_image4.png
    676
    886
    media_image4.png
    Greyscale


Taguchi’s Fig. 15

As per claim 12, Taguchi teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. Taguchi further teaches wherein the display section is further configured to display the first recommended power station and an available time slot for the first recommended power station (see Fig. 15 [reproduced above for convenience], Fig(s) 16-18 & ¶[0081]: The in-vehicle control unit 45 drives the output unit 43 to display the availability information, which is acquired as a result of the charging station searching, and the calculated charging start time of the charging station 2. The in-vehicle control unit 45 may display, as the availability information and the charging start time of the charging station 2, names of the available charging stations and respective charging start times, in a list in the order of time of the charging start time, and see Fig(s) 16-18 & ¶[0116]: the in-vehicle control unit 45 drives the output unit 43 to provide a display as shown in FIG.17. The charging stations are listed from top to bottom in the order of C, D, A, B, based on the earliest order of the charging start time).

    PNG
    media_image6.png
    435
    630
    media_image6.png
    Greyscale

Taguchi’s Fig. 16


    PNG
    media_image7.png
    394
    584
    media_image7.png
    Greyscale

Taguchi’s Fig. 17


    PNG
    media_image8.png
    393
    580
    media_image8.png
    Greyscale

Taguchi’s Fig. 18

As per claim 13, Taguchi teaches an information processing method to make a reservation of power stations charging a battery of an electric vehicle (see Fig 1, Fig. 5 [reproduced above for convenience] : In -vehicle Control 45 in the electric power amount information output device 4, Fig. 7: S19-S21 “Make Temporary/ Formal Reservation”, and see Fig. 20 [reproduced above for convenience], ¶¶[0011]-[0020] & ¶¶[0097]-[0121]: FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5), the method comprising:
receiving first information indicating a remaining battery charge of the electric vehicle (see Fig. 5, Fig. 9  [reproduced above for convenience] & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a remaining electric power amount calculation section … The remaining electric power amount information acquisition section acquires remaining electric power amount information indicating an amount of electric power remaining in the battery, and see Fig. 7 & ¶¶[0097]-[0099]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display the remaining electric charge amount (remaining electric power amount) of the battery 32 of the vehicle 3 at the departure point and the inquiry whether the user will set the destination point), 
second information indicating a destination (see Fig. 9 [reproduced above for convenience] & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a destination point information acquisition section … The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle, and see Fig. 7 & ¶¶[0097]-[0100]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display … the inquiry whether the user will set the destination point … At step S3 … The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42), and 
third information indicating a route to the destination (see Fig. 5, Fig. 15 [reproduced above for convenience] & ¶¶[0058]-[0061]: The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point, and see Fig. 7 & ¶¶[0097]-[0104]: At step S6 … The in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information);
searching for a recommended route to the destination, based at least on the second information and the third information (see Fig. 5, Fig. 15 & ¶¶[0058]-[0068]: The navigation information acquisition unit 44 acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route [recommended route to the destination] and the like. The navigation information acquisition unit 44 transmits the acquired information to the in-vehicle control unit 45. The navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section … The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point … the in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point … The in-vehicle control unit 45 may determine a travel route (for example, shortest travel route) from the departure point to the nearest station location, and see Fig. 7 & ¶¶[0097]-[0104]: At step S6 … The in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information);
searching for a power station located on a way to the destination (see Fig. 1, Fig. 3, Fig. 5, Fig. 20 & ¶¶[0044]-[0062]: “a plurality of charging stations 2” … The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, and see Fig. 7, Fig. 15 & ¶¶[0097]-[0115]: At step S16, the in-vehicle control unit 45 performs the charging station search processing);
determining whether or not the battery needs to be charged before arriving at the destination, based on the first information and the recommended route (see Fig. 13 [reproduced above for convenience] & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a required total electric power amount calculation section … The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point … The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount, and see Fig. 7 , Fig. 15 & ¶¶[0097]-[0115]: At step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes), step S9 is performed to calculate the required minimum electric power for reaching a charging station 2 … Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount … At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented); and
reserving the power station when it is determined that the battery needs to be charged, without waiting for a command from a user (see Fig. 3, Fig. 5 & ¶¶[0090]-[0091]: the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies “without waiting for a command from a user”] transmit the request signal for the temporary reservation of the charging station 2 … It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user, and see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 14, Taguchi teaches an information processing program product to make a reservation of a power station charging a battery of an electric vehicle, the program product, when being executed by a processor (see Fig 1, Fig. 5 [reproduced above for convenience]: In -vehicle Control 45 in the electric power amount information output device 4, Fig. 7: S19-S21 “Make Temporary/ Formal Reservation”, see Fig. 20 [reproduced above for convenience], ¶¶[0011]-[0020] & ¶¶[0097]-[0121]: FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5, and see ¶[0040], ¶[0047], ¶[0053] & ¶[0062]: CPU performs various processing by executing various control programs stored in the ROM), causing the processor to:
receive first information indicating a remaining battery charge of the electric vehicle (see Fig. 5, Fig. 9 [reproduced above for convenience] & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a remaining electric power amount calculation section … The remaining electric power amount information acquisition section acquires remaining electric power amount information indicating an amount of electric power remaining in the battery, and see Fig. 7 & ¶¶[0097]-[0099]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display the remaining electric charge amount (remaining electric power amount) of the battery 32 of the vehicle 3 at the departure point and the inquiry whether the user will set the destination point), 
second information indicating a destination (see Fig. 9 & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a destination point information acquisition section … The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle, and see Fig. 7 & ¶¶[0097]-[0100]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display … the inquiry whether the user will set the destination point … At step S3 … The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42), and 
(see Fig. 5, Fig. 5 [reproduced above for convenience] & ¶¶[0058]-[0061]: The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point, and see Fig. 7 & ¶¶[0097]-[0104]: At step S6 … The in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information);
search for a recommended route to the destination, based at least on the second information and the third information (see Fig. 5, Fig. 15 & ¶¶[0058]-[0068]: The navigation information acquisition unit 44 acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route [recommended route to the destination] and the like. The navigation information acquisition unit 44 transmits the acquired information to the in-vehicle control unit 45. The navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section … The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point … the in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point … The in-vehicle control unit 45 may determine a travel route (for example, shortest travel route) from the departure point to the nearest station location, and see Fig. 7 & ¶¶[0097]-[0104]: At step S6 … The in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information);
search for a power station located on a way to the destination (see Fig. 1, Fig. 3, Fig. 5, Fig. 20 & ¶¶[0044]-[0062]: “a plurality of charging stations 2” … The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, and see Fig. 7, Fig. 15 & ¶¶[0097]-[0115]: At step S16, the in-vehicle control unit 45 performs the charging station search processing);
determine whether or not the battery needs to be charged before arriving at the destination, based on the first information and the recommended route (see Fig. 13 [reproduced above for convenience] & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a required total electric power amount calculation section … The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point … The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount, and see Fig. 7 , Fig. 15 & ¶¶[0097]-[0115]: At step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes), step S9 is performed to calculate the required minimum electric power for reaching a charging station 2 … Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount … At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented); and
when it is determined that the battery needs to be charged, reserve the power station, without waiting for a command from a user (see Fig. 3, Fig. 5 & ¶¶[0090]-[0091]: the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies “without waiting for a command from a user”] transmit the request signal for the temporary reservation of the charging station 2 … It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user, and see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 5-8 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2011/0032110 A1 by Taguchi et al. (hereinafter “Taguchi”) which is found in the IDS submitted on 09/12/2019


As per claim 5, Taguchi teaches an information processing device which makes a reservation of a power station to charge a battery of an electric vehicle (see Fig 1, Fig. 5 [reproduced above for convenience]: In-vehicle Control 45 in the electric power amount information output device 4, Fig. 7: S19-S21 “Make Temporary/ Formal Reservation”, and see Fig. 20 [reproduced , ¶¶[0011]-[0020] & ¶¶[0097]-[0121]: FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5), the device comprising:

    PNG
    media_image1.png
    645
    931
    media_image1.png
    Greyscale

Taguchi’s Fig. 20 (emphasis added)

an entry section configured to enter first information indicating a first ride (see Fig. 5, Fig. 9 [reproduced above for convenience], ¶¶[0011]-[0012] & ¶[0062]: The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point [implies first ride], … calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies first ride]), and 
(see Fig. 5, Fig. 9  & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a remaining electric power amount calculation section … The remaining electric power amount information acquisition section acquires remaining electric power amount information indicating an amount of electric power remaining in the battery, see ¶[0062]: calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, and see Fig. 7 & ¶¶[0097]-[0099]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display the remaining electric charge amount (remaining electric power amount) of the battery 32 of the vehicle 3 at the departure point [implies at a time of riding] and the inquiry whether the user will set the destination point);
a first determination section configured to determine whether or not the battery needs to be charged within the first ride (see Fig. 13 [reproduced below for convenience] & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a remaining electric power amount calculation section, a required total electric power amount calculation section … The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information [implies the first ride]. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point … The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount, see ¶[0062]: The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, and see Fig. 7 & ¶¶[0097]-[0108]: At step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes) [implies battery needs to be charged within the first ride], step S9 is performed to calculate the required minimum electric power for reaching a charging station 2 … Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount … At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented); and
a reservation section configured to make a reservation of a power station when the first determination section determines that the battery needs to be charged, without waiting for a command from a user (see Fig. 3,  Fig. 5 & ¶¶[0090]-[0091]: the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies “without waiting for a command from a user”] transmit the request signal for the temporary reservation of the charging station 2 … It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user, and see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing).
Taguchi is silent on scheduled duration of a first ride reservation. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and/or use Taguchi’s disclosed destination point information acquisition section to enter first information indicating a first ride scheduled duration of a first ride reservation for the electric vehicle (see Taguchi’s Fig. 5, Fig. 9 & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a destination point information acquisition section … The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle, see ¶[0062]: The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, … calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies first ride scheduled duration of a first ride reservation], and see Fig. 7 & ¶¶[0097]-[0100]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display … the inquiry whether the user will set the destination point … At step S3 … The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42). 
first information” solves any stated problem, or is for any particular purpose other than what ordinary skill in the art would obviously do before the effective filing date of the claimed invention [i.e., “indicating first ride scheduled duration of a first ride reservation”] (see instant application Specification ¶[0119] & ¶[0126]), accordingly, it would have been obvious to use Taguchi’s disclosed destination point information acquisition section, which is set by inputting the name and address or the like [i.e., first information] of the destination point by the input unit 42, and Taguchi’s calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position for “indicating first ride scheduled duration of a first ride reservation” (see at least Taguchi’s Fig. 5, Fig. 7,  Fig. 9, Fig(s). 16-18 &  ¶[0062]). 

As per claim 6, Taguchi teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. Taguchi further teaches wherein the entry section enters third information indicating a destination of the first ride reservation (see Fig. 9 & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a destination point information acquisition section … The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle, and see Fig. 7 & ¶¶[0097]-[0100]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display … the inquiry whether the user will set the destination point … At step S3 … The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42), 
the information processing device further comprising:
a first search section configured to search for a recommended route to the destination (see Fig. 5, Fig. 15 & ¶¶[0058]-[0068]: The navigation information acquisition unit 44 acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route [recommended route to the destination] and the like. The navigation information acquisition unit 44 transmits the acquired information to the in-vehicle control unit 45. The navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section … The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point … the in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point … The in-vehicle control unit 45 may determine a travel route (for example, shortest travel route) from the departure point to the nearest station location, and see Fig. 7 & ¶¶[0097]-[0104]: At step S6 … The in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information); and
a second search section configured to search for the power station located on a way to the destination (see Fig. 1, Fig. 3, Fig. 5, Fig. 20 & ¶¶[0044]-[0062]: “a plurality of charging stations 2” … The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, and see Fig. 7, Fig. 15 & ¶¶[0097]-[0115]: At step S16, the in-vehicle control unit 45 performs the charging station search processing), and 
wherein, when the first determination section determines that the battery needs to be charged when traveling along the recommended route (see Fig. 13 & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a required total electric power amount calculation section … The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point … The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount, and see Fig. 7, Fig. 15 & ¶¶[0097]-[0115]: At step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes), step S9 is performed to calculate the required minimum electric power for reaching a charging station 2 … Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount … At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented), the reservation section reserves the power station found by the second search section, without waiting for a command from the user (see Fig. 3, Fig. 5 & ¶¶[0090]-[0091]: the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies “without waiting for a command from the user”] transmit the request signal for the temporary reservation of the charging station 2 … It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user, and see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 7, Taguchi teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. Taguchi further teaches wherein the entry section enters a second ride reservation (see Fig. 7: S3 “Destination Set?”, Fig(s). 9-10, Fig(s) 16-18 & ¶¶[0099]-[0100]: a touch switch may be displayed as an inquiry whether the destination point will be set. The travelable distance, which the vehicle 3 will be able to travel with the remaining electric power, may be calculated based on the remaining electric power amount and the average electric power consumption amount. The in-vehicle control unit 45 checks at step S3 whether the input unit 42 has accepted the input of the touch switch for destination point setting … The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42), and 
(see ¶[0048] & ¶¶[0062]-[0076]: The reservation may be effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses … The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station, … The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user, and see Fig. 7, Fig(s). 15-18 & ¶¶[0091]-[0117]: The user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like … The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time … At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing).
Taguchi is silent on a second ride reservation for a time earlier than the first ride reservation & scheduled duration of the second ride reservation. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and/or use Taguchi’s disclosed destination point information acquisition section to enter second ride reservation for a time earlier than the first ride reservation (see Taguchi’s Fig. 9 & ¶¶[0011]-[0012]: The electric power amount information output device comprises … a destination point information acquisition section … The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle, see ¶[0062]: The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, … calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies first ride scheduled duration of a first ride reservation], and see Fig. 7 & ¶¶[0097]-[0100]: At step S2, the in-vehicle control unit 45 drives the output unit 43 to display … the inquiry whether the user will set the destination point … At step S3 … The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42). 
Since Applicant(s) has/have not disclosed that “second ride reservation” solves any stated problem, or is for any particular purpose other than what ordinary skill in the art would obviously do before the effective filing date of the claimed invention [i.e., being “for a time earlier than the first ride reservation”] (see instant application Specification ¶¶[0119]-[0120]), accordingly, it would have been obvious to use Taguchi’s disclosed destination point information acquisition section, which is set by inputting the name and address or the like [i.e., first and/or second ride reservation] of the destination point by the input unit 42, Taguchi’s calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position, and Taguchi’s disclosed travel time to the charging station 2 for determining the claimed “scheduled duration of the second ride reservation” (see at least Taguchi’s Fig. 5, Fig. 7,  Fig. 9, Fig(s). 16-18 &  ¶[0062], ¶¶[0091]-[0117]). 

As per claim 8, Taguchi teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. Taguchi further teaches wherein the reservation made by the reservation section without waiting for a command from the user is a temporary reservation, and
after making the temporary reservation, the reservation section switches the temporary reservation to a finalized reservation when receiving an approval from the user (see Fig. 7 & ¶¶[0097]-[0117]: At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21 … At step S21, the in-vehicle control unit 45 performs the formal reservation processing [finalized reservation]).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amano et al. (PG Pub. 2015/0286965 A1) teaches a reservation system reserves a charger to charge a power source of an electric automobile. Amano’s control method of an information processing device enables a charger to be reserved while taking into consideration arriving at a destination earlier. The information processing device searches for a charger within a predetermined range from a current location if the battery level has fallen below a first threshold value, and if a destination has been set and a plurality of searched chargers exist, calculates a predicted charging end point-in-time at each charger, based on a predicted arrival point-in-time to each charger and the availability state and charging capability of each charger. With the calculated predicted charging end point-in-time for each charger as the departure point-in-time from each charger, a charger of which the predicted destination arrival point-in-time is the earliest of the calculated predicted destination arrival point-in-times for each charger, is reserved (see Fig. 1 & Fig. 14 [both reproduced below for convenience]).

    PNG
    media_image9.png
    402
    520
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    574
    493
    media_image10.png
    Greyscale

Amano’s Fig. 1
Amano’s Fig. 14


Schaefer et al. (PG Pub. 2012/0158229 A1) teaches a power supply method, a vehicle control system, a supply station and an infrastructure, an electric power unit and a route-finding method and navigation device, with which a suitable filling station or supply station can reliably be reached. Schaefer teaches a destination selectable by the user, a travel route is calculated from the present position of the vehicle to the destination, a determination of a charge status of the electric power unit, then reserve a required number of electric power units for a vehicle at a supply station, if the supply station has been determined as a suitable supply station for this vehicle, the reservation preferably taking place on the basis of a specific request from the vehicle, regardless of a confirmation by the user (see Fig. 3 [reproduced below for convenience]).


    PNG
    media_image11.png
    442
    766
    media_image11.png
    Greyscale

Schaefer’s Fig. 3









Touge (PG Pub. 2013/0339072 A1) teaches a method for battery charge scheduling for an electric vehicle including a position confirming step for confirming a position of the vehicle, a candidate station obtaining step for obtaining information on position of the candidate battery charge station, a waiting time and a battery charge cost, a candidate battery charge station displaying step for displaying the information of the candidate battery charge stations, a candidate battery charge station selecting step for selecting a candidate battery charge station at which a battery charge is desired to be carried out and a battery charge reserving step for reserving the battery charge at the candidate battery charge station through the station control network based on a setting at the candidate battery charge station selecting step through the in-vehicle information device (see Fig. 3 [reproduced below for convenience]).


    PNG
    media_image12.png
    377
    581
    media_image12.png
    Greyscale

Touge’s Fig. 3


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661